UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrantx Filed by a Party other than the Registrant¨ Check the appropriate box: ¨Preliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement ¨Definitive Additional Materials xSoliciting Material Under Rule 14a-12 NuCO2 Inc. (Name of Registrant as Specified in Its Charter) (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Item 1.On January 30, 2008, NuCO2 Inc. issued the following letter to its employees: NUCO2 INC. January 30, 2008 Dear NuCO2 Associate: This morning our Company publicly announced that NuCO2has signed an agreement to merge with an affiliate of the Aurora Capital Group, a highly respected investment firm with a distinguished record in acquiring and partnering with healthy middle market companies. Upon consummation of the merger, NuCO2 will no longer be a publicly owned company.However, we will continue to focus on our strategic goals of growth, operational and safety excellence, and exceptional customer service.You are an important part of these goals, and I want you to also know that our new partner understands and appreciates the importance of your role and contribution. We are excited to be teaming up with Aurora.Our market leadership position, combined with Aurora’s extensive expertise and resources, will provide us with a powerful opportunity to further execute our Company’s strategies and continue to enhance its leadership serving the food service and hospitality industry. We are proud of NuCO2’s long term track record of growth and continuous improvement.This progress is a direct result of the commitment and dedication of each of you. Completion of the transaction, which is expected to occur in the second calendar quarter of 2008, is subject to regulatory approvals, satisfaction of financing conditions and other customary conditions, including approval of the transaction by shareholders. In the meantime, our business activities and entire organization will remain focused, as usual, on our customers and targeted improvements which are integral to our growth and achievement of our strategic goals.Attached is a copy of the press release and a Frequently Asked Questions document we have prepared for shareholders, associates and customers.We are conducting several associate communication meetings with management beginning this morning to further inform you about the merger with Aurora. On behalf of myself and the executive management team, I want to congratulate all of our associates on our success as we look forward to an exciting future. Sincerely, /s/ Michael E. DeDomenico Michael E. DeDomenico Chairman and CEO NuCO2 Inc. Office 772.221.1754 Item 2.On January 30, 2008, NuCO2 Inc. issued the following letter to its customers: January 30, 2008 Dear Customer, Today, we publicly announced that NuCO2 Inc. has entered into a definitive merger agreement with an affiliate of the Aurora Capital Group, a highly respected investment firm with a distinguished record in acquiring and partnering with healthy middle market companies. We are excited about this opportunity and we believe this transaction not only delivers outstanding value to our shareholders but brings a partner that fully supports our goal of exceptional customer service.Our market leadership position, combined with Aurora’s extensive expertise and resources, will provide us with a powerful opportunity to further execute our Company’s strategies and continue to enhance our leadership serving the food service and hospitality industry. Completion of the transaction, which is expected to occur in the second calendar quarter of 2008, is subject to regulatory approvals, satisfaction of financing conditions and other customary conditions, including approval of the transaction by shareholders. In the meantime, our business activities and entire organization will remain focused, as usual, on our customers and targeted improvements which are integral to our growth and achievement of our strategic goals.Attached is a copy of the press release and a Frequently Asked Questions document we have prepared for our customers, associates and shareholders. On behalf of myself and the entire NuCO2 organization, I want to express that we remain totally committed to providing you with the same level of quality, reliability and overall value to which you have become accustomed. Sincerely, /s/ Randy Gold Randy Gold Senior Vice President, Sales & Customer Service 772 781-3650: Office 561 373-3205: Cell rgold@nuco2.com Item 3.On January 30, 2008, NuCO2 Inc. issued the following Frequently Asked Questions document for the benefit of shareholders, employees and customers: NuCO2 Inc. Frequently Asked Questions Aurora Merger January 30, 2008 Question: Why does the Board of Directors believe that it is an appropriate time to sell the Company? Answer: While the Board of Directors (the “Board”) of NuCO2
